Citation Nr: 0940015	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-12 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1942 to April 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2008, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the Veteran's file.  

In December 2008, the Board remanded the claim to afford the 
Veteran a VA examination, which was conducted in March 2009.  
But as the record is still insufficient to decide the claim, 
further development is needed and the claim is REMANDED to 
the RO via the Appeals Management Center in Washington, DC. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  


REMAND

In September 2008, the Veteran testified that he had ringing 
in his ears, which made it difficult for him to hear.  The 
Veteran is competent to describe tinnitus. Charles v. 
Principi, 16 Vet. App. 370 (2002).  He also testified about 
exposure to noise during gunnery training while in service. 

On the VA examination in March 2009, the Veteran denied 
having tinnitus, and the VA examiner found that it was 
unlikely that tinnitus was due to in-service noise exposure.  
The Veteran's file was not available to the examiner for 
review. 



In Training Letter 09-05 (August 2009), the Director of VA's 
Compensation and Pension Service issued guidelines in 
adjudicating a claim of service connection for tinnitus.  In 
a case, such as this, where there is a claim and no current 
complaint and evidence that tinnitus may be intermittent, as 
evidenced by the Veteran's testimony, the VA audiologist must 
indicate the frequency and duration of the tinnitus and state 
when the Veteran last experienced tinnitus.  Tinnitus must be 
addressed if it is claimed, whether or not it is a current 
complaint.  

As the VA examiner did not have the Veteran's file, the 
examiner was unaware of the Veteran's testimony that he did 
experience tinnitus.  As this evidence was not addressed by 
the VA examiner, further evidentiary development is needed 
under the duty to assist. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket and expedited handling is requested.)

1. Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that tinnitus is related 
to the in-service exposure to noise 
during gunnery training.  

In formulating the opinion, the VA 
examiner is to consider that 
intermittent or recurrent tinnitus is 
sufficient to establish the presence of 
the disability. 

Also, the VA examiner is asked to 
consider that the term "at least as 
likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of the evidence 
both for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation as 
it is to find against causation.

The claims file must be made available 
to the examiner for review.

2.  After the above development is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



